Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s “Amendment and Request for Reconsideration” filed 12.15.2021 has been considered.

3.	Applicant’s response by virtue of amendment to claims 1, 17, and 33 did overcome the Examiner's rejection under 35 USC §101.

4.	The Terminal disclaimer filed 03.16.2022 was reviewed and disapproved by the Office (see Terminal Disclaimer review decision filed 03.17.2022). Therefore, the Non-statutory Double Patenting rejection of claims 1-19, 21-25, and 33 is sustained.

5. 	Claims 20, 26-32 have been previously canceled. Claims 1, 17, and 33 have been currently amended. Therefore, claims 1-19, 21-25, and 33 remain pending in this application.


Response to Arguments

6.	Applicant's arguments filed 12.15.2021 have been fully considered but they are not persuasive.

	Regarding the Double Patenting rejection, Applicant request “that this rejection be held in abeyance until claims in this application are otherwise identified as allowable.”

Applicant filed a Terminal disclaimer on 03.16.2022. The Terminal Disclaimer review decision filed 03.17.2022 was disapproved by the Office. Therefore, the Non-statutory Double Patenting rejection of claims 1-19, 21-25, and 33 has not been withdrawn. 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 form has been reviewed and considered.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 


/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        





















/GA/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687